                                                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     STEVEN COX, an individual, FRANK            CASE NO.: 2:19-CV-06019 DSF (PJW)
11   MATA, an individual, OSCAR
     SEPULVEDA, an individual, for themselves CLASS ACTION
12   and on behalf of others similarly situated,
                                                 ORDER RE: JOINT STIPULATION
13               Plaintiffs,                     FOR DISMISSAL OF PLAINTIFFS’
                                                 INDIVIDUAL CLAIMS WITH
14         vs.                                   PREJUDICE AND PUTATIVE CLASS
                                                 AND PAGA CLAIMS WITHOUT
15   DEFENDERS, INC., a corporation, and         PREJUDICE [FRCP 41(a)(1)]
     DOES 1 through 10, inclusive,
16                                               District Judge: Hon. Dale S. Fischer
                 Defendants.
17                                               Complaint Filed: May 14, 2019
18
           Pursuant to the parties’ Joint Stipulation for Dismissal of Plaintiffs’ Individual
19
     Claims with Prejudice and Putative Class and PAGA Claims without Prejudice, filed on
20
     October 23, 2019, the Court hereby orders that the above-captioned action be dismissed
21
     in its entirety – with prejudice as to Plaintiffs’ individual claims and without prejudice as
22
     to Plaintiff’s putative class and representative claims under the Private Attorneys’
23
     General Act of 2004 (“PAGA”) – with each party bearing his/its own costs and fees.
24

25     IT IS SO ORDERED.
26   Date: October 25, 2019                         ___________________________
27
                                                    Dale S. Fischer
                                                    United States District Judge
28


      CASE NO. 2:19-CV-06019 DSF (PJW)          1       ORDER RE: JOINT STIPULATION FOR
                                                        DISMISSAL
